DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 5/12/2021, with respect to independent claims, as amended, have been fully considered and are persuasive.

Examiner’s Amendment
Pursuant to phone conversation between examiner and attorney Michael Dryja (reg# 39,662) on 5/19/2021, applicant agreed to the following amendment:
Claim 1.    (Currently Amended) A calculator being connected to another calculator through a First communication line for mutually monitoring an operating state, the calculator comprising:
at least one a memory storing instructions, and at least one processor configured to execute the instructions to; request an object storage to store first state information indicating a normal state of the calculator, the object storage being configured to manage data on an object-by-object basis and being connected to the calculator through a second communication line;
request the object storage to acquire second state information indicating a normal state of the another calculator forming a cluster together with the calculator, the another calculator being connected to the object storage; and

wherein the processor further configured to execute the instructions to request acquisition of the second state information a specified number of times, when a result of acquiring the second state information is not a latest result, and
wherein the calculator further includes a storage device that is configured to store a monitoring interval in association with each of a plurality of communication lines including the first communication line and the second communication line.

Claim 9.    (Currently Amended) A cluster management method comprising:
requesting an object storage to store first state information indicating a normal state of a calculator, the calculator being connected to another calculator through a first communication line for mutually monitoring an operating state, the object storage being configured to manage data on an object-by-object basis and being connected to the calculator through a second communication line;
requesting the object storage to acquire second state information indicating a normal state of the another calculator forming a cluster together with the calculator, the another calculator being connected to the object storage;
performing cluster control based on a result of storing the first state information and a result of acquiring the second state information; and
requesting acquisition of the second state information a specified number of times when a result of acquiring the second state information is not a latest result and
that is configured to store a monitoring interval in association with each of a plurality of communication lines including the first communication line and the second communication line.

Claim 10. (Currently Amended) A non-transitory computer readable medium storing a cluster management program causing a computer to execute:
processing of requesting an object storage to store first state information indicating a normal state of the computer, the computer being connected to another computer through a first communication line for mutually monitoring an operating state, the object storage being configured to manage data on an object-by-object basis and being connected to the computer through a second communication line;
processing of requesting the object storage to acquire second state information indicating a normal state of the another computer forming a cluster together with the computer, the another computer being connected to the object storage;
processing of performing cluster control based on a result of storing the first state information and a result of acquiring the second state information; and
processing of requesting acquisition of the second state information a specified number of times when a result of acquiring the second state information is not a latest result, and 
wherein the computer further includes a storage device that is configured to store a monitoring interval in association with each of a plurality of communication lines including the first communication line and the second communication line.

Allowable Subject Matter
Claims 1-2, 4-7, and 9-10 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A calculator being connected to another calculator through a First communication line for mutually monitoring an operating state, the calculator comprising: at least one a memory storing instructions, and at least one processor configured to execute the instructions to; request an object storage to store first state information indicating a normal state of the calculator, the object storage being configured to manage data on an object-by-object basis and being connected to the calculator through a second communication line; request the object storage to acquire second state information indicating a normal state of the another calculator forming a cluster together with the calculator, the another calculator being connected to the object storage; and perform cluster control based on a result of storing the first state information and a result of acquiring the second state information, wherein the processor further configured to execute the instructions to request acquisition of the second state information a specified number of times, when a result of acquiring the second state information is not a latest result, and  []";
Since, no prior art was found to teach: ”wherein the calculator further includes a storage device that is configured to store a monitoring interval in association with each of a plurality of communication lines including the first communication line and the second communication line” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claims 9 and 10, the claims recite essentially similar limitations as in claim 1;
For dependent claims 2 and 4-7, the claims are allowed due to their dependency on allowable independent claims 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Acharya et al. (US 2013/0054932 A1) teaches all limitations but not saving or adjusting interval.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114